Fatzer, C. J.,
dissenting: Time does not permit a lengthy discussion of the reasons why the original opinion in Panhandle Eastern Pipe Line Co. v. Dwyer, 207 Kan. 417, 485 P. 2d 149, was erroneous. As the court’s opinion indicates, a rehearing was granted to consider the issues in this case in the context of issues and the records in other cases involving the 1969 ad valorem assessment of state-assessed natural gas pipe line utilities — particularly Northern Natural Gas Company v. Dwyer, infra, and related cases, and the rehearing in Panhandle Eastern Pipe Line Co. v. Herren, 207 Kan. 400, 485 P. 2d 156.
The order of the Board of Tax Appeals sustaining the Director of Property Valuation’s 1969 state-wide assessment of Panhandle, and denying that utility’s appeal therefrom, was entered August 20, 1969, which was the same day the Board entered its order sustaining the Director’s 1969 state-wide assessment of Northern Natural Gas Company and denying that utility’s appeal to the Board. The language of the Board’s order in Panhandle is identical with the language of the Board’s order in Northern, except for the name of the utility and the first two paragraphs in the Northern order which contain recitals of its interstate character, and that it is regulated for rate purposes by the Federal Power Commission and the State Corporation Commission.
It may be said that as a legal matter, both orders are identical and are wholly insufficient to comply with the mandatory provisions of K. S. A. 1969 Supp. 74-2426, requiring the Board to make findings of fact upon which it based its determination. Moreover, the mandatory requirements of K. S. A. 79-503 were completely *307ignored. The record in Northern discloses without dispute, that the 1969 ad valorem assessments of Panhandle and Northern were based upon a directive of the Director of Property Valuation to value or assess those utilities at 30 per cent of non-depreciated original cost. My dissenting opinion in Northern Natural Gas Co. v. Dwyer [No. 46,450], 208 Kan. 337, 492 P. 2d 147, is adopted as the dissenting opinion in this case.